

115 HR 4185 IH: Access to Affordable Housing Act
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4185IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Ms. DelBene (for herself, Mr. Smith of Washington, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase State allocations for the low-income housing
			 credit.
	
 1.Short titleThis Act may be cited as the Access to Affordable Housing Act. 2.Increases in State allocations for low-income housing credit (a)Phase-In of increases (1)In generalClause (ii) of section 42(h)(3)(C) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $1.75 in subclause (I) and inserting the per capita dollar amount; and (B)by striking $2,000,000 in subclause (II) and inserting the minimum ceiling amount.
 (2)Per capita dollar amount; minimum ceiling amountSubparagraph (I) of section 42(h)(3) of such Code is amended to read as follows:  (I)Per capita dollar amount; minimum ceiling amountFor purposes of this paragraph—
 (i)Per capita dollar amountThe per capita dollar amount is— (I)for calendar year 2017, $2.35,
 (II)for calendar year 2018, $2.59, (III)for calendar year 2019, $2.82,
 (IV)for calendar year 2020, $3.06, (V)for calendar year 2021, $3.29, and
 (VI)$3.53 thereafter. (ii)Minimum ceiling amountThe minimum ceiling amount is—
 (I)for calendar year 2017, $2,710,000, (II)for calendar year 2018, $2,981,000,
 (III)for calendar year 2019, $3,252,000, (IV)for calendar year 2020, $3,523,000,
 (V)for calendar year 2021, $3,794,000, and (VI)$4,065,000 thereafter..
 (3)Modification of cost-of-living adjustmentSubparagraph (H) of section 42(h)(3) of such Code is amended— (A)by striking 2002 in clause (i) and inserting 2017;
 (B)by striking the $2,000,000 and $1.75 amounts in subparagraph (C) in clause (i) and inserting the dollar amounts applicable to such calendar year under clauses (i) and (ii) of subparagraph (I); (C)by striking 2001 in clause (i)(II) and inserting 2016;
 (D)by striking $2,000,000 in clause (ii)(I) and inserting minimum ceiling; and (E)by striking $1.75 in clause (ii)(II) and inserting per capita dollar.
 (4)Effective dateThe amendments made by this subsection shall apply to calendar years beginning after December 31, 2017.
				(b)Permanent increases
 (1)In generalClause (ii) of section 42(h)(3)(C) of the Internal Revenue Code of 1986, as amended by subsection (a)(1), is amended—
 (A)by striking the per capita dollar amount in subclause (I) and inserting $3.53; and (B)by striking the minimum ceiling amount in subclause (II) and inserting $4,065,000.
 (2)Conforming amendmentParagraph (3) of section 42(h) of such Code is amended by striking subparagraph (I), as amended by subsection (a)(2).
 (3)Cost-of-living adjustmentSubparagraph (H) of section 42(h)(3) of such Code, as amended by subsection (a)(3), is amended— (A)by striking the dollar amounts applicable to such calendar year under clauses (i) and (ii) of subparagraph (I) in clause (i) and inserting the $4,065,000 and $3.53 amounts in subparagraph (C);
 (B)by striking minimum ceiling in clause (ii)(I) and inserting $4,065,000; and (C)by striking per capita dollar in clause (ii)(II) and inserting $3.53.
 (4)Effective dateThe amendments made by this subsection shall apply to calendar years beginning after December 31, 2022.
				